DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, 13 and 15-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen, et al. (“Jacobsen”) (U.S. Pub. 2018/0099792).
	Regarding claim 1, Jacobsen discloses a drinking vessel (10) comprising:
a beverage container having a spout (12), the spout defining a first drinking opening (50) and a second drinking opening (52); and
a closure assembly (40, 14, 38, 20) attachable to the beverage container, the closure assembly comprising:
a positioning member (98); and
a sealing member (40),
wherein:
when the positioning member is in a sealing orientation, the positioning member can extend deep enough into the first drinking opening for the sealing member to seal the first drinking opening and the second drinking opening (¶ [0207]), and
when the positioning member is not in the sealing orientation, the positioning member cannot extend deep enough into the first drinking opening for the sealing member to seal the first drinking opening and the second drinking opening  (¶ [0208]).
Regarding claim 2, Jacobsen discloses that the first drinking opening is aligned with a central axis of the spout and the second drinking opening is offset from the central axis of the spout (as seen in Fig. 22A).
Regarding claim 3, Jacobsen discloses that the sealing member has a first sealing portion (92) and a second sealing portion (90), and the first sealing portion of the sealing member is vertically offset (¶ [0185]) from the second sealing portion of the sealing member.
Regarding claim 4, Jacobsen discloses that the closure assembly further comprises a cap (14), the cap is attachable to the beverage container via a threaded connection (70), and the cap is rotatable relative (¶ [0187]) to the positioning member and the sealing member.
Regarding claim 5, Jacobsen discloses that when the cap is attached to the beverage container via the threaded connection, the sealing member is compressed between the cap and the spout such that the sealing member seals the first drinking opening and the second drinking opening.  (Seen in Fig. 22A and described in ¶ [0205])
Regarding claim 6, Jacobsen discloses that the closure assembly further comprises a cap (14), the cap is attachable to the beverage container via a threaded connection, the threaded connection comprising threads located on the cap (70) and threads located on the beverage container (68), when the positioning member is in a sealing position, the threads located on the cap can engage with the threads located on the beverage container to compress the sealing member against the spout, and when the positioning member is not in the sealing position, the threads located on the cap cannot engage with the threads located on the beverage container  (Seen in Fig. 22A and described in ¶ [0205]).
Regarding claim 8, Jacobsen discloses that when the closure assembly is attached to the beverage container with the positioning member in the sealing orientation, the sealing member seals the first drinking opening and the second drinking opening and at least partially defines a fluid pathway between the first drinking opening and the second drinking opening such that the first drinking opening and the second drinking opening are in fluid communication.  (¶ [0208-0209]: “liquid does not unintentionally escape through the second opening 52 forming part of a flow pathway including the straw 46, as a result of a pressure differential between the container body 18 and the surrounding environment. [0209] Configurations in which pressure is released from the container before any straw-including flow pathways are opened can avoid or prevent fluid from unintentionally coming out of the container body 18, and getting on a user of the container 10 or the surrounding environment.” 
Regarding claim 9, Jacobsen discloses a straw (46) attachable to the second drinking opening.
Regarding claim 10, Jacobsen discloses that the spout and a body of the beverage container are formed as separate pieces.
Regarding claim 11, Jacobsen discloses that the closure assembly further comprises a cap (14), the cap is attachable to the spout via a first threaded connection (68, 70), and the spout is attachable to the body of the beverage container via a second threaded connection (22, 24).
Regarding claim 13, Jacobsen discloses that when the positioning member is in the sealing orientation and extends at least partially into the first drinking opening, an outer surface of the positioning member interferes with an inner surface of the first drinking opening such that the positioning member is inhibited from rotating away from the sealing orientation.  (¶ [0199]: “Embodiments of the closure seal 40 are not limited to containers 10 having connections involving alignment of central axes of the closure 14 and the container top 12 and rotation of one of the closure 14 or the container top 12 relative to the other about the aligned central axes.”)
Regarding claim 15, Jacobsen discloses that the positioning member has a first length-to-width ratio in a first horizontal plane (at part 102 in Figs. 21E, 21F), the positioning member has a second length-to-width ratio in a second horizontal plane (at a location between 102 and 104) located above the first horizontal plane, and the first length-to-width ratio is greater than the second length-to-width ratio.
Regarding claim 16, Jacobsen discloses that the positioning member (98) and the sealing member (40) are different parts.
Regarding claim 17, Jacobsen discloses a drinking vessel (10) comprising:
a beverage container having a spout (12), the spout defining a first drinking opening (50) and a second drinking opening (52); and
a closure assembly attachable (40, 14, 38, 20) to the beverage container, the closure assembly comprising:
a positioning member (98);
a sealing member (40); and
a cap (14),
wherein:
when the closure assembly is not in a sealing position, the positioning member, the sealing member, and the cap are rotatable as a unit (such as seen in Fig. 13),
when the positioning member is in a sealing orientation, the closure assembly can be lowered into the sealing position,
when the closure assembly is in the sealing position, the cap is rotatable relative to the spout while the positioning member and the sealing member remain rotationally stationary relative to the spout .  (¶ [0199]: “Embodiments of the closure seal 40 are not limited to containers 10 having connections involving alignment of central axes of the closure 14 and the container top 12 and rotation of one of the closure 14 or the container top 12 relative to the other about the aligned central axes.”),
when the closure assembly is in the sealing position, the cap can be attached to the beverage container by rotating the cap so that threads (70) located on the cap engage with threads (68) located on the beverage container, and
attaching the cap to the beverage container by engaging the threads located on the cap with the thread located on the beverage container, compresses the sealing member between the cap and the spout, thereby sealing the first drinking opening and the second drinking opening (¶ [0208]).
Regarding claim 18, Jacobsen discloses that the first drinking opening is aligned with a central axis of the spout and the second drinking opening is offset from the central axis of the spout (as seen in Fig. 22A).
Regarding claim 19, Jacobsen discloses that the sealing member has a first sealing portion (92) and a second sealing portion (90), and the first sealing portion of the sealing member is vertically offset (¶ [0185]) from the second sealing portion of the sealing member.
Regarding claim 20, Jacobsen discloses that the positioning member is in the sealing orientation, an outer surface of the positioning member interferes with an inner surface of the first drinking opening (¶ [0212]).
Regarding claim 21, Jacobsen discloses the cap is attachable to the beverage container via a threaded connection, and the cap is rotatable relative to the positioning member and the sealing member.  
Regarding claim 22, Jacobsen discloses that when the closure assembly is attached to the beverage container with the positioning member in the sealing orientation, the sealing member seals the first drinking opening and the second drinking opening and at least partially defines a fluid pathway between the first drinking opening and the second drinking opening such that the first drinking opening and the second drinking opening are in fluid communication.  (¶ [0208-0209]: “liquid does not unintentionally escape through the second opening 52 forming part of a flow pathway including the straw 46, as a result of a pressure differential between the container body 18 and the surrounding environment. [0209] Configurations in which pressure is released from the container before any straw-including flow pathways are opened can avoid or prevent fluid from unintentionally coming out of the container body 18, and getting on a user of the container 10 or the surrounding environment.” 
Regarding claim 23, Jacobsen discloses that the positioning member and the sealing member are formed as a unitary piece. (seen in Fig. 21F)
Claim(s) 12 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jacobsen.
Regarding claim 12, the embodiment disclosed by Jacobsen in regards to claims 11, 10 and 1, above does not disclose that the spout comprises a grip portion.  The embodiment shown in Figs. 8A, 8B illustrates grip portions (75a).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of the illustrated embodiment to include a grip portion on the spout that is accessible to a user when the spout is attached to the body of the beverage container and the cap is attached to the spout to facilitate gripping of the spout.  (¶ [0111])
Regarding claim 24, Jacobsen discloses an apparatus capable of performing the steps of sealing a drinking vessel, comprising: lowering a closure assembly (40, 14, 38, 20) over a spout (12) of a beverage container having a first drinking opening (50) and a second drinking opening (52), wherein lowering the closure assembly lowers a positioning member (98) of the closure assembly into a positioning aperture (50) of the spout; rotating the closure assembly in an engagement direction, wherein rotating the closure assembly in the engagement direction causes the positioning member and a sealing member to rotate toward a sealing orientation; when the positioning member reaches the sealing orientation, further lowering the closure assembly towards the spout so that threads (70) of the closure assembly can engage with threads of the beverage container (68); and further rotating the closure assembly in the engagement direction while the positioning member and the attached sealing member remain in the sealing orientation, wherein engagement of the threads during the further rotating of the closure assembly causes the sealing member to seal the first drinking opening and the second drinking opening, wherein further lowering of the closure assembly towards the spout is prevented by the positioning member when the positioning member is not in the sealing orientation.
Regarding claim 25, Jacobsen discloses that rotating the closure assembly in the engagement direction causes the positioning member to engage with the positioning aperture such that the positioning member and the attached sealing member rotate toward the sealing orientation.
Regarding claim 26, Jacobsen discloses that further rotating the closure assembly in the engagement direction causes threads located on the closure assembly to engage with threads located on the beverage container.
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 requires the closure assembly is attachable to the beverage container via a threaded connection comprising threads located on an internal surface of the cap and threads located on an external surface of the beverage container.  Jacobsen’s closure assembly (40, 14, 38, 20) utilizes threaded connections but does not disclose threads located on an external surface of the beverage container and it would not have been obvious to modify Jacobsen as such without improper hindsight analysis. 
Claim 14 requires a length of the positioning member is greater than a width of the positioning member.  Jacobsen is silent in regards to the dimensions of the positioning member (98, central annular skirt between 96 and 94) but does illustrate the member in Figure 21F.  The illustration seems to show that the width of the positioning member is greater than the length and it would not have been obvious to modify the dimensions thereof without improper hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754